Name: Commission Regulation (EC) No 1155/96 of 26 June 1996 amending Regulation (EC) No 2319/95 establishing the quantities to be allocated to importers from the 1996 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade;  tariff policy
 Date Published: nan

 No L 153/14 EN Official Journal of the European Communities 27. 6. 96 COMMISSION REGULATION (EC) No 1155/96 of 26 June 1996 amending Regulation (EC) No 2319/95 establishing the quantities to be allocated to importers from the 1996 Community quantitative quotas on certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, should be adjusted accordingly in order to take account of the quota increases brought in by Regulation (EC) No 752/96; Whereas simple administrative procedures to enable Community importers to amend their import licence should be established; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Managing Quotas set up by Article 22 of Regulation (EC) No 520/94, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), as last amended by Regulation (EC) No 138/96 (2), and in particular Articles 9 and 13 thereof, HAS ADOPTED THIS REGULATION: Having regard to Commission Regulation (EC) No 1732/95 of 14 July 1995 establishing administrative procedures for the 1996 quantitative quotas for certain products originating in the People's Republic of China, and in particular Article 5 thereof (3), Article 1 The quantitative criteria for products falling within HS/CN codes 6403 51 , 6403 59, ex 6403 91 , ex 6403 99, 6911 10, 6912 00 and 7013 in Annex I to Regulation (EC) No 2319/95 are hereby replaced by the quantitative criteria set out in Annex I to this Regulation . Whereas by Regulation (EC) No 2319/95 (4) the Commis ­ sion laid down the quantities to be allocated to importers from the 1996 quantitative quotas on certain products originating in China; Article 2 The quantitative criteria for products falling within HS/CN codes 6403 51 , 6403 59, ex 6403 91 , ex 6403 99, 6911 10, 6912 00 and 7013 in Annex III to Regulation (EC) No 2319/95 are hereby replaced by the quantitative criteria set out in Annex II to this Regulation. Whereas Council Regulation (EC) No 752/96 of 22 April 1996 amending Annexes II and III to Regulation (EC) No 519/94 on common rules for imports from certain third countries ^ increased the quantitative quotas applicable to leather footwear falling within HS/CN codes 6403 51 , 6403 59, ex 6403 91 and ex 6403 99, to porcelain table ­ ware and kitchenware falling within HS/CN code 6911 10, to ceramic tableware and kitchenware, other than that of porcelain, falling within HS/CN code 6912 00, and to glassware of a kind used for table, kitchen, toilet, etc. falling within HS/CN code 7013; Whereas the increases provided for in Regulation (EC) No 752/96 are applicable from 1 January 1996; Article 3 Any importer may request the competent authority that issued the import licence to enter a reference on the licence to the quantity allocated by application of the adjustments to the quantitative criteria made pursuant to this Regulation . This reference shall be effected free of charge and certified by the competent authority.Whereas the quantitative criteria laid down in Regulation (EC) No 2319/95 for the granting of applications for import licences by the competent national authorities Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 66, 10. 3. 1994, p. 1 . (2) OJ No L 21 , 27. 1 . 1996, p. 6 . if) OJ No L 165, 15. 7. 1995, p. 6 . (4) OJ No L 234, 3. 10 . 1995, p. 16 . M OJ No L 103, 26. 4. 1996, p. 1 . 27. 6. 96 EN Official Journal of the European Communities No L 153/15 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1996. For the Commission Leon BRITTAN Vice-President No L 153/16 EN Official Journal of the European Communities 27. 6 . 96 ANNEX I Rate of reduction/increase applicable to the average of imports in 1992 and 1994 (tradi ­ tional importers) Description of products HS/CN code Rate of reduction/ increase Footwear falling within HS/CN codes 6403 51 6403 59 + 2,00% ex 6403 91 (*) ex 6403 99 0 - 61,00 % Tableware, kitchenware of porcelain or china 6911 10 - 10,71 % Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 - 8,99 % Glassware of a kind used for table , kitchen, toilet, etc. 7013 + 25,15 % (*) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . ANNEX II Rate of reduction applicable to the volume/value requested within the limits of the maximum amounts fixed by Regulation (EC) No 1732/95 (non-traditional importers) Description of products HS/CN code Rateof reduction Footwear falling within HS/CN codes 6403 51 6403 59 - 89,84 % ex 6403 91 (*) ex 6403 99Q - 67,72 % Tableware, kitchenware of porcelain or china 6911 10 - 14,69 % Ceramic tableware, kitchenware, other than of porcelain or china 6912 00 - 30,86 % Glassware of a kind used for table , kitchen, toilet, etc. 7013 - 50,04 % (*) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of spikes, sprigs, stops, clips, bars or the like , with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers .